Citation Nr: 0336305	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  98-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision by the RO in Los Angeles, 
California which denied service connection for hypertension.  
A personal hearing was held before an RO hearing officer in 
June 1998.  In a July 1998 rating decision, the RO 
established service connection for PTSD.  In June 2000, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

The veteran contends that his current hypertension was caused 
by service-connected post-traumatic stress disorder (PTSD).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection will be rebuttably presumed 
for certain chronic diseases, including hypertension, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310 (2003).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In an April 1998 Statement of Patient's Treatment, a VA 
employee, S. Detwiler, MRT, noted that the veteran had been 
diagnosed with hypertension due to PTSD.

By a letter dated in July 2000, a private physician, M. A. 
Bacha, MD, a chief resident in psychiatry at the University 
of California, Los Angeles, stated, "...the neurophysiologic 
changes that underlie posttraumatic stress disorder are that 
of a marked chronic stress response, which includes 
overwhelming anxiety, increased heart rate, elevated blood 
pressure, [illegible], and hyperactive bowels."  Dr. Bacha 
added that the veteran was aware that there were other causes 
of hypertension.

The Board finds that a VA medical examination is necessary to 
make a decision on the claim, as the above records raise the 
possibility that there may be some relationship between the 
veteran's service-connected PTSD and hypertension, but are 
not conclusive.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Competent medical evidence is required on the 
issue of whether the veteran's hypertension is related to his 
service-connected PTSD.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination by a cardiologist to 
determine whether his current 
hypertension was incurred or aggravated 
in service, or is etiologically related 
to service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note in the examination report, or 
in an addendum to the report, that such 
review has taken place.

The examiner should express an opinion as 
to the following questions:
(a)	Whether it is at least as 
likely as not (50 percent 
probability or more) that the 
veteran currently has 
hypertension that began in 
service or within the first post-
service year.
(b)	Whether it is at least as 
likely as not (50 percent) that 
the veteran currently has 
hypertension that was caused or 
aggravated (made permanently 
worse) by PTSD.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause result in 
the denial of his claim.

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for hypertension, 
including as secondary to PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




